DISSENTING OPINION

Jackson, C. J.
I cannot agree with the conclusion reached in the majority opinion that the wording relied upon for the reversal by the appellant is a mere typo*183graphical error. The questioned part of the extradition requisition or demand of the Governor of Alabama reads as follows, to-wit: . . and it has been represented to me that Will Arthur Andrews has fled from justice of this State and has taken refuge in the State of Alabama.”
The appellant is here held to answer to a very serious criminal charge in the State of Alabama. Certainly this court cannot in good conscience and as a matter of law be heard to say that such a glaring inaccuracy in the requisition, on such a serious charge, is a clerical error only, and that the appellant would not be misled or harmed in any way by the error.
The pertinent part of our statute as it concerns this case is found under Acts 1935, ch. 49, §5, p. 134 being §9-423 Burns’ 1956 Replacement. Subsection one thereof provides that “A warrant of extradition shall not be issued unless the documents presented by the executive authority making the demand show that: . . . the accused was present in the demanding state at the time of the commission of the alleged crime and thereafter fled from the state.” Obviously the requisition here in issue fails to show such fact, and hence for the purpose of this action is null and void. The state in its brief contends that the only question before the court in its habeas corpus hearing is as to the identity of the petitioner. The state’s contention is partially true, however, in view of the fact that the requisition here in issue is not predicated on the commission of an offense by a person beyond the confines of the demanding state as provided in Acts 1935, ch. 49, §6, p. 134, being §9-424 Burns’ 1956 Replacement, it follows that it is incumbent upon the state to prove two additional facts, that is, that the person sought to be extradited was within the confines of the demanding state at the time of the com*184mission of the alleged offense, and further that he thereafter fled from the demanding state. In the instant case the requisition, so far as we are able to ascertain from the briefs, failed to show the three essential elements necessary to enable the Governor of Indiana to legally issue his warrant for the arrest of the appellant. It is my opinion that the judgment of the trial court should be reversed.
Note. — Reported in 169 N. E. 2d 193.